   Case: 1:20-cv-00427-MWM Doc #: 10 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 37




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


KENNETH JOHANSEN,

              Plaintiff,

                                                      Civil Action 2:20-cv-1456
       v.                                             Chief Judge Algenon L. Marbley
                                                      Chief Magistrate Judge Elizabeth P. Deavers

ICON SOLAR POWER, LLC.,

              Defendant.


                                            ORDER

       This matter is before the Court on Defendant’s Unopposed Motion to Transfer Venue

within the District (ECF No. 8). Defendant moves to transfer the action to the Western Division

at Cincinnati pursuant to 28 U.S.C. § 1406(a) and Local Civil Rule 82.1(c) based on its residence

in Clermont County, Ohio. Defendant’s Unopposed Motion is hereby GRANTED. The Clerk is

DIRECTED TO TRANSFER this action to the Western Division at Cincinnati.

       The Preliminary Pretrial Conference set for June 2, 2020 (ECF No. 7) is VACATED.

       IT IS SO ORDERED.



Date: May 27, 2020                            /s/ Elizabeth A. Preston Deavers_________
                                              ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
